Citation Nr: 0943188	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  00-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1943 to November 
1945, from January 1946 to January 1949, and from August 1952 
to March 1954.  The Veteran died in May 1999.  The appellant 
is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1999 with the immediate cause 
of his death due to arteriosclerotic cardiovascular heart 
disease with hypertension and diabetes mellitus identified as 
contributory causes of death.

2.  At the time of his death, the Veteran had a combined 60 
percent rating for service-connected residuals of frostbite 
of the right and left lower extremities (a 30 percent rating 
for each extremity).

3.  Arteriosclerotic cardiovascular heart disease, 
hypertension and diabetes mellitus did not have its onset 
during a period of active service, did not manifest within 
one year of separation from a period of active service, and 
are not shown to be otherwise related to the Veteran's active 
service or a service-connected disorder.

4.  The Veteran's service-connected frostbite residuals of 
the right and left lower extremity, to include a falling 
injury caused by service-connected disability prior to the 
Veteran's death, did not materially contribute to the cause 
of his death.

5.  The Veteran died more than 5 years following his 
separation from his last period of active service, and was 
not receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2009).

2.  The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107, 5109A (West 2002); 38 C.F.R. 
§§ 3.22, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC may be awarded to a veteran's spouse, children, or 
parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  Id.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a).  
See 38 U.S.C.A. § 1131.  Certain chronic diseases, such as 
arteriosclerosis, diabetes mellitus, and cardiovascular-renal 
disease (including hypertension), which manifest to a degree 
of 10 percent or more within one year from separation from 
active service may be service connected even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his or her death.

The appellant filed her claim for DIC benefits in May 1999.  
This was before VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, in January 2000, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000). 

The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility, which was a Court-created concept 
subject to extensive litigation.  See Green v. Brown, 10 Vet. 
App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998).  Notably, the Court 
of Appeals for the Federal Circuit has held that the 
amendment to 38 C.F.R. § 3.22 in January 2000 applies to DIC 
claims filed prior to the amendment.  Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008).

The Board notes that the phrase "entitled to receive" also 
contemplates a situation in which additional service 
department records, existing at the time of a prior VA 
decision but not previously considered by VA, provide a basis 
for reopening a claim finally decided during the veteran's 
lifetime and awarding a total service-connected disability 
rating retroactively.  See 38 C.F.R. § 3.22(b)(2); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) (NOVA III).  
However, in this case, no such additional service department 
records have been identified.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and STRs, but also correspondence, raw medical data, 
financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions 
not currently at issue and Board decisions disposing of 
earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, -- F.3d --, WL 2914339 (C.A.Fed).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran's death certificate documents that he died on May 
[redacted], 1999 with the immediate cause of his death listed as 
coronary artery disease (CAD).  No other contributory causes 
of death were listed.  An autopsy of the Veteran was 
performed in August 1999.  This medical examiner identified 
arteriosclerotic cardiovascular heart disease as the cause of 
the Veteran's death with hypertension and diabetes mellitus 
identified as contributory causes of death.

At the time of his death, the Veteran had a combined 60 
percent rating for service-connected residuals of frostbite 
of the right and left lower extremities (a 30 percent rating 
for each extremity).

The Veteran's service treatment records (STRs) do not reflect 
treatment or diagnosis for arteriosclerosis, diabetes 
mellitus or hypertension.  The Veteran incurred moderately 
severe to severe frostbite injury in 1944 but no vascular 
disease was shown.  Notably, the Veteran was referred to a 
vascular consultation in June 1953 based upon an impression 
of post-frostbite vascular syndrome of the hand, but a 
vascular consultation later that month found no evidence of 
vascular disease.  The Veteran's separation examination for 
his last period of service, dated March 1954, reflected 
normal clinical evaluations of the heart, vascular system, 
and endocrine system.  The Veteran had a blood pressure 
reading of 120/82, and urinalysis, chest X-ray and serology 
testing was negative.

The post-service medical records include a May 1954 VA 
Compensation and Pension (C&P) examination report wherein the 
Veteran primarily reported calf pain brought upon by 
prolonged standing.  A chest X-ray examination was negative.  
X-ray examinations of the legs showed no evidence of 
arteriosclerotic changes of the blood vessels while X-ray 
examinations of the feet showed no evidence of 
arteriosclerotic or vascular changes.  The VA examiner, who 
was the Chief of the Cardiac Clinic, provided a diagnosis of 
residuals of Raynaud's disease.  The examiner provided 
opinion that the Veteran's calf pain was not related to 
frostbite in any way, or to Raynaud's disease that might be 
analogous to trench feet.  The examiner further opined that 
the pain described by the Veteran was not due to 
arteriosclerosis or any peripheral vascular disease in that 
the Veteran described pain as being caused by prolonged 
standing which was not relieved by recumbancy. 

In pertinent part, the Veteran's private medical records next 
reflect a hospitalization for Phlegmasia cerulean Dolan's of 
the right leg, septic shock, thrombocytopenia and iliofemoral 
thrombosis in October 1984.  

In July 1985, a VA examiner provided diagnoses of residuals 
of bilateral thrombophlebitis and degenerative joint disease 
of multiple joints.  Notably, an X-ray examination of the 
chest showed a sclerotic aorta.  The examiner provided the 
following opinion: "Although patient has had frost bite of 
his feet in the past, it is difficult to reconcile the 
diagnosis of Renaud's [sic] Disease, but causalgia secondary 
to frost bite appears to be a much more logical diagnosis."  
Notably, the term "causalgia" is defined as a burning pain, 
often accompanied by trophic skin changes, due to injury of a 
peripheral nerve.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
280 (28th Ed. 1994).

In May 1986, a private examiner statement provided diagnoses 
of premature ventricular contractions (PVC's), severe 
osteoarthritis of the left hip, history of thrombophlebitis 
on Coumadin, history of twisted bowel with surgical 
correction, and exogenous obesity.

A February 6, 1992 private neurology consultation attributed 
the Veteran's complaints of burning-like pain of the lower 
extremities and the hands to a small fiber neuropathy likely 
related to previous exposure to extreme cold and exacerbation 
due to diabetes.

A February 12, 1992 private medical record, which evaluated 
the Veteran's complaint of pain, swelling and weakness of the 
legs, provided the following comment: "AT THIS POINT, THE 
PATIENT IS BEING TOLD THAT HIS SYMPTOMS ARE LIKELY RELATED TO 
ISCHEMIC NEUROPATHY HE SUFFERED DURING HIS FROSTBITE AND AN 
INVASIVE EVALUATION OF HIS ARTERIAL SYSTEM IS NOT NECESSARY 
AT THIS TIME."

VA C&P examination in February 1992 provided diagnoses of 
peripheral neuropathy, probably secondary to old history of 
frost bite and questionable contribution of diabetes, 
diabetes mellitus, obesity, and post-surgical status 
abdominal surgery and right hip surgery.

In June 1992, the Veteran and his spouse argued that the 
Veteran's thrombophlebitis of the legs were attributable to a 
severe form of Raynaud's Disease caused by the in-service 
frostbite injury.

A November 1993 VA C&P neurologic examination provided the 
following impression:

This gentleman has a chronic neuropathy, 
initially vascular induced, with sensory loss and 
dyesthesias which is worse in the right lower 
extremity.  This is probably exacerbated by the 
patient's diabetes mellitus but the primary 
etiology of the neuropathy is indeed from the 
patient's vascular incidence in 1941.

A November 1993 VA C&P vascular examination provided the 
following opinion:

This is a 69 year old gentleman who has service 
connected disability and he wants this 
reevaluated.  He has disability for Raynaud's 
disease.  He also has a history of neuropathy in 
his extremities, predominantly in the lower 
extremities and a history of venous disease and 
thrombosis.  In reviewing his records it is very 
questionable to me whether the diagnosis of 
Raynaud's disease is appropriate at all.  I think 
he more likely had frostbite which was well 
documented with subsequent causalgia.  His 
problems in recent years namely those of 
phlebitis and venous thrombosis requiring surgery 
in his femoral areas and ultimately an inferior 
vena cava umbrella are only indirectly related to 
his previous problem of frost bite and causalgia.  
I think that most of the problems he has today 
are related to other problems such as residual 
sequelae from these surgeries and the vena cava 
ligation, namely the swelling in his legs and 
evidence of chronic venous insufficiency.  In 
regard to "Raynaud's Disease" he has no real 
history at present time of blanching, fleshing, 
and skin changes.  His feet are extremely warm.  
He has excellent arterial supply with 2+ femoral, 
popliteal, posterior tibial and dorsal pedal 
pulses bilaterally.  He has no evidence of acute 
venous disease with no positive Homan's sign in 
either feet or evidence of varicosities or 
thrombosis.  He has a history of being on 
Coumadin in the past but he states it was not 
helpful and at the present time is on aspirin 
derivatives, elevation, support stockings, etc.  
There are no ulcerations in either lower 
extremities.  He seems to have no muscle wasting 
or atrophy.  He has good motor function with 
grossly intact sensation.  My impression is he 
has had a history of frost bite with a history of 
causalgia.  The diagnosis of Raynaud's Disease is 
very questionable.  I think that most of his 
problems are now related to other complications 
such as venous thrombosis or clipping of the vena 
cava.  I do not see any direct relationship 
between all of these and I would not recommend 
any change in his disability status.  I hope this 
will be helpful.

In an addendum opinion dated January 1995, the November 1993 
VA vascular examiner stated as follows:

My opinion, after extensively reviewing the 
medical records and my own examination, is that 
his neuropathy is partially related to the 
frostbite which occurred on active duty, in the 
degree approximately 50% and 50% is related to 
his current vascular problems.

In an addendum opinion dated January 1995, the November 1993 
VA neurology examiner stated as follows:

I have been requested to determine, based upon my 
previous report, whether the Veteran's vascular 
and neurologic problem in his lower extremities 
is related to the frost bite in 1941.  In 
reviewing my report, this gentleman has a chronic 
neuropathy, which is partially secondary to his 
diabetes mellitus; however, there is a definite 
asymmetry in the neuropathy, being much worse in 
the right lower extremity.  Based on this, my 
indications were that the veteran initially had a 
vascular neuropathy from the frost bite, which 
was exacerbated by the diabetes mellitus and now 
has a chronic bilateral neuropathy, worse on the 
right, partially from diabetes, but initially 
from the frost bite sustained in 1941.

Thereafter, the Veteran's VA clinical records reflect his 
treatment for diabetes mellitus, recurrent DVT and suspected 
CAD.

In June 1997, the Veteran was afforded VA C&P heart 
examination to determine the nature and etiology of his heart 
disease.  Following examination and review of the claims 
folder, the examiner provided the following impression and 
opinion:

IMPRESSION:
1)  Peripheral neuritis, bilateral, lower 
extremities, right greater than left, secondary 
to frostbite.
2)  Arteriosclerotic coronary heart disease.

REMARKS:
The patient has had an electrocardiogram and a 
chest x-ray today, the results of which are not 
available to me at the present.  On the 
information sheet attached to the chart that I 
received for evaluation, the patient is claiming 
service connection for a heart condition 
secondary to frostbite/peripheral neuropathy.  I 
see absolutely no connection between his 
cardiovascular condition and the peripheral 
neurological changes.  The peripheral problem 
developed many years before the heart condition 
manifested itself.  The heart condition is very 
likely simply the classic arteriosclerotic 
coronary heart problems related to aging and the 
usual risk factor presence.

In pertinent part, the record next reflects the Veteran's 
treatment for numerous medical conditions at the Miami VA 
Medical Center beginning in December 1998.  The diagnoses 
included hyponatremia, recurrent deep venous thrombosis, 
cellulitis, diabetes mellitus type II, hypertension, ischemic 
cardiomyopathy, benign prostatic hypertrophy, status post 
urethral resection of prostate, neurogenic bladder with 
indwelling catheter, thrombocytopenia, and dementia.  In 
March 1999, the Veteran was transferred to a private nursing 
home facility under a 3-month VA contract.

VA has undertaken extensive efforts to obtain the Veteran's 
treatment records from I.H.S. of West Broward.  The Miami 
VAMC does not have possession of these records, and the 
appellant has failed to respond to four separate RO requests 
to provide VA authorization to obtain these records on her 
behalf.  The available evidence of record reveals that the 
Veteran had a falling injury several days before his death, 
likely due to service-connected frostbite residuals of the 
lower extremities.

The appellant sought and obtained an exhumation of the 
Veteran's body in August 1999 for an autopsy to determine 
whether the Veteran's falling injury contributed to the cause 
of his death.  The private medical examiner who conducted the 
autopsy indicated that "the autopsy revealed the absence of 
any contributory trauma" to the Veteran's death.

In September 2005, a VA medical examiner concurred with the 
autopsy findings and opined that the Veteran's service-
connected paralysis of the internal popliteal nerve 
(bilateral) was not a contributory cause of the Veteran's 
death, to include any contributory trauma as a result of the 
fall prior to his death.

In January 2007, a VA vascular specialist extensively 
reviewed the claims folder as reflected in the examination 
report.  Following a review of the record, the VA vascular 
specialist provided the following opinion:

Based on the review of the medical records and 
accompanying, it is clear that the patient 
suffered from the sequelae of severe frostbite.  
This problem may have definitively affected his 
quality of life; however, there is no indication 
that this problem was responsible for or played a 
material role in his demise.

The cold injury to the upper and lower 
extremities, as well as the residuals, was not a 
contributory cause of death.  It did not appear.  
There also is no material influence accelerating 
death.  The entity described regarding 
progressive vascular sclerosis is not relevant to 
this situation.  Angina pectoris, myocardial 
infarction and sudden death with progressive 
systemic sclerosis are not related to the 
coronary occlusive disease that occurred in this 
situation.

Based upon the entire evidentiary record, the Board finds by 
a preponderance of the evidence that the causes of the 
Veteran's death, arteriosclerotic cardiovascular heart 
disease, hypertension and diabetes mellitus, did not have its 
onset during active service, did not manifest within one year 
of separation from active service, and are not shown to be 
otherwise related to the Veteran's active service or a 
service-connected disorder.  The Board further finds that the 
Veteran's service-connected frostbite residuals of the right 
and left lower extremity, to include a falling injury caused 
by service-connected disability prior to the Veteran's death, 
did not materially contribute to the cause of his death.

Overall, the Veteran's STRs provide strong evidence against 
this claim, failing to show treatment or diagnosis for 
arteriosclerosis, diabetes mellitus or hypertension during a 
period of active service.  As such, service connection for a 
cause of the Veteran's death cannot be awarded on the basis 
of first being diagnosed service.

Overall, the May 1954 VA C&P examination report provides 
strong evidence against this claim on a presumptive basis, 
failing to the manifestation of arteriosclerosis, diabetes 
mellitus or hypertension to a compensable degree following 
the last period of active service.

During his lifetime, the Veteran argued that his heart 
disease was caused by his frostbite residuals, and he related 
his lower extremity symptoms in service and thereafter as 
demonstrating the onset of heart disease in service.  Thus, 
the Board must consider whether a cause of the Veteran's 
death first manifested in service with continuity of 
symptomatology thereafter.  See 38 C.F.R. § 3.303(b).  
Alternatively, the Board must consider whether the inservice 
frostbite injury and residuals caused or aggravated a cause 
of the Veteran's death.  See 38 C.F.R. § 3.310.

The Board notes that there is some evidence tending to 
support this claim.  For instance, in February 12, 1992, the 
Veteran's private physician noted in a clinical record that 
the Veteran was "BEING TOLD" that his symptoms of pain, 
swelling and weakness of the legs were likely related to 
"ISCHEMIC NEUROPATHY" related to his frostbite injury.  
However, the probative value of this statement is limited as 
the examiner provided no rationale for the statement 
provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (an adequate medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  Notably, this 
physician had referred the Veteran to a neurologist who, one 
week previously, had diagnosed the Veteran with small fiber 
neuropathy likely related to previous exposure to extreme 
cold and exacerbation due to diabetes.  Thus, it appears that 
this examiner may not have been aware of the proper diagnosis 
at that time.

The record also includes a somewhat ambiguous statement made 
by a VA C&P vascular examiner in November 1993.  The examiner 
commented that the Veteran's phlebitis and venous thrombosis 
were "indirectly related" to his previous problem of frost 
bite and causalgia.  However, the examiner went on to state 
that Raynaud's Disease was not an appropriate diagnosis and 
that the Veteran's swelling in his legs and chronic venous 
insufficiency had no "direct relationship" to a service-
connected cause.  Given the overall tenor and meaning of the 
examiner, the Board finds that the examiner's reference to an 
"indirect" relationship between chronic venous 
insufficiency and service-connected cause to hold little 
probative value.

On the other hand, a June 1997 VA heart examiner provided a 
clear and unambiguous opinion that there was "absolutely no 
connection between [the Veteran's] cardiovascular condition 
and the peripheral neurological changes."  The examiner 
supported this opinion by comparing the onset of the various 
conditions, and explaining that the Veteran's heart condition 
was "very likely simply the classic arteriosclerotic 
coronary heart problems related to aging and the usual risk 
factor presence."  Given the conviction of the examiner's 
opinion, the rationale provided, and the examiner's knowledge 
of the applicable facts contained in the claims folder, the 
Board finds that this opinion is entitled to great probative 
weight.

The Board also places great probative weight upon the opinion 
from the January 2007 VA vascular specialist, who obviously 
extensively reviewed the relevant evidence in the claims 
folder.  This examiner concluded that the Veteran's cold 
injury to the upper and lower extremities, as well as the 
residuals, was not a contributory cause of death, or material 
influence accelerating death.  In addition to the extensive 
review of the case, the Board also finds that the examiner's 
specialty in the type of disability at issue lends further 
probative value to the opinion expressed.

The Board further notes that the preponderance of the 
evidence establishes that the Veteran's falling injury prior 
to his death, which is presumed due to service-connected 
cause, did not contribute to the cause of his death.  The 
appellant's lay description of this incident is not disputed, 
and her allegation of a causal relationship has been 
considered.  However, the Board places greater probative 
weight to the clearly more competent opinion by the State of 
Florida's Medical Examiner who concluded that "the autopsy 
revealed the absence of any contributory trauma" to the 
Veteran's death.  

A lay person is generally not deemed competent to opine as to 
the medical cause of death.  Barfield v. Brown, 5 Vet. App. 8 
(1993) (a lay person is not competent to opine as to medical 
cause of death).  As indicated above, the Board has 
considered the appellant's theories on direct, secondary and 
presumptive bases as well as the statements of the Veteran 
during his lifetime.  However, the Board finds that the 
competent medical evidence in this case outweighs these lay 
contentions.

As indicated above, the Board has considered every possible 
basis to grant this claim.  In summary, STRs and post service 
medical records provide considerable evidence against the 
appellant's claim, outweighing her lay statements.  
Therefore, her claim for service connection for the cause of 
the Veteran's death must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the Board finds that this claim has no legal merit 
and must be denied as a matter of law.  At the time of his 
death, the Veteran had a combined 60 percent rating for 
service-connected residuals of frostbite of the right and 
left lower extremities (a 30 percent rating for each 
extremity).  The Veteran never applied for or received a 
totally disability rating during his lifetime.  Further, 
neither the Veteran, during his lifetime, nor the appellant 
has successfully or specifically pled CUE in any rating 
action that would have entitled the Veteran to a total 
disability rating.  See Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) (holding, any claim of CUE must be pled with 
specificity).  In short, this claim must be denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet App 342 (2007), the Court 
expanded the VCAA notice requirements for DIC claims.  In 
Hupp, the Court held that, when adjudicating a claim for DIC, 
VA must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

The appellant filed her DIC claim prior to the passage of the 
VCAA.  Post-adjudicatory RO letters dated January 2003, March 
2004, May 2005, August 2005, February 2006, July 2006, August 
2007 and April 2009 informed the appellant of the types of 
evidence and/or information deemed necessary to substantiate 
the claims as well as the relative duties on the part of the 
appellant and VA in developing her claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).  Any 
timing errors were cured with readjudication of the claims in 
the September 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The notice letters did not specifically inform the appellant 
that the Veteran was service-connected for frostbite 
residuals.  However, the appellant is clearly aware of this 
fact and the evidentiary requirements necessary to 
substantiate this claim.  Notably, the appellant had the 
Veteran exhumed so that an autopsy could be performed to 
answer the question as to whether his falling injury 
attributable to the service-connected disability contributed 
to the cause of his death.  Furthermore, the appellant has 
been informed that VA would be obtaining medical opinion in 
this claim, despite the fact that the autopsy results were 
not favorable to substantiating this claim.  

On the facts of this case, the Board finds that any VCAA 
notice error involving the Hupp requirements did not affect 
the essential fairness of the adjudication as VA has 
attempted to obtain all relevant evidence and a reasonable 
person could be expected to understand from the notices what 
was needed.  Again, the Board must stress that the actions of 
the appellant demonstrate her awareness of the evidentiary 
requirements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's STRs are associated with the 
claims folder, and the RO secured all available VA treatment 
records.  Notably, the RO has undertaken extensive efforts to 
obtain the Veteran's treatment records from I.H.S. of West 
Broward.  The Miami VAMC does not have possession of these 
records, and the RO does not have legal authority to obtain 
these private records without the appellant's authorization.  

RO letters dated May 2005, July 2006, August 2007 and April 
2009 specifically advised the appellant of the need for these 
records.  She was given the option of submitting these 
records herself, or returning a provided VA Form 21-4142 
authorizing VA to obtain these records on her behalf.  
Neither the appellant nor her representative has responded to 
these letters.  The Board notes that corresponding to VA's 
duty to assist the appellant in obtaining information is a 
duty on the part of the appellant to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that "[t]he duty to assist is not always 
a one-way street"); Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  In this instance, the appellant has failed her duty 
to assist in the development of her claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The record includes multiple opinions 
addressing relevant factors in this case, including an 
autopsy report and VA examination reports dated September 
2005 and January 2007 specifically addressing the contentions 
raised on appeal.  These opinions provide clear and concise 
answers supported by rationale, and no further opinion is 
warranted. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that VA can obtain without her 
authorization.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of service connection for the cause of the 
Veteran's death is denied.

The claim of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


